Title: From George Washington to John Jay, 29 July 1779
From: Washington, George
To: Jay, John


        
          sir
          Head Quarters West point July the 29th 1779
        
        In my Letter of the 9th in answer to Your Excellency’s of the 30th Ulto upon the subject of Doctor Morgan’s charge against Doctor Shippen—I informed Congress, that the situation of affairs would not permit his trial to be entered upon for some time—and that General Arnold’s would of course precede it, which had been and still was necessarily suspended. Since this I have been honoured with Your Excellency’s Letter of the 20th transmitting a Copy of a Letter from Doctor Morgan of the 19th and of three Other papers; in the first of which he urges, that as the movements of the Enemy had made it impracticable for me to appoint an early Court Martial for the trial, the putting Doctor Shippen under an immediate suspension from Office was absolutely necessary. This Letter being referred to me after what I had written, without any direction as to the line of conduct I was to pursue with respect to Doctor Shippen, placed me under some embarrassment—and induced me to lay the matter and all the papers before a Council of General Officers, called upon another occasion— and to take their sentiments as to the measures to be pursued. The Council were unanimously of opinion that Doctor Shippen could neither be tried now—nor a precise day be fixed with propriety, for the purpose; and also, as the sitting of a Court Martial would depend much, if not altogether, upon the movements and operations of the Enemy—and of consequence would be incertain & precarious—and might be postponed for a considerable time—that it would not be adviseable to arrest him at this time, as the delay might operate not only a great private injury, but also deprive the public of his services at a season, when they might be most material. I have thought it my duty to inform Congress of these things—that if it is their pleasure that Doctor Shippen should be immediately arrested or suspended—their directions may be signified accordingly.
        I inclose Your Excellency an Extract of a Letter from General Gates of the 25th Instant, with some matters of intelligence just now received. It is very probable that he has transmitted the same himself, as the Gentleman who was so obliging as to bring me his Letter, has one for Your Excellency. I am told a New York paper of the 24th announces Lord Cornwallis’s arrival—and contains accounts which corroborate—or at least countenance the inform⟨ation⟩ of Capn potbery—as to the sailing of a fleet with Troops; and a Deserter who left the City on Tuesday informed me to day, that it was reported that a fleet was off the Hook—and that he himself heard a firing just

before he came away. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt servant
        
          Go: Washington
        
      